Citation Nr: 1812954	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to May 21, 2015; and, to a rating in excess of 30 percent beginning May 21, 2015, for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual employability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to August 1983 and active naval service from April 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously before the Board, most recently in October 2014, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In a December 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on the remaining issues before the Board if a basis to grant the claim for entitlement to an increased rating for PTSD and assign a 70 percent rating for the entire period on appeal, and grant TDIU was indicated by the record.  In this regard, as noted by the Board remand of October 2014, these issues have been on appeal since 2003.  Based on a review of the record, a basis for this grant has been found.  

As a result, all remaining issues before the Board (as noted in the October 2014 Board remand) and the Veteran's request for a hearing are deemed withdrawn.  In this regard, another issue once before the Board in a separate appeal stream will be addressed in a separate decision. 


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms such as disturbances in mood and motivation, depression and difficulty in establishing and maintaining effective work and social relationships.

2. The Veteran is unable to obtain and maintain substantially gainful due to service-connected disabilities.

CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD has been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 CFR §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §4.130 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent rating under 38 C.F.R. §4.130, Diagnostic Code 9411 for his service-connected PTSD.  In January 2017, the Veteran submitted a claim seeking an increased rating for his PTSD.

Initially, the Board acknowledges that the Veteran receives treatment through the VA Medical Center (VAMC) and private treatment providers for his various disabilities, including his mental health counseling.  At visits between March 2005 and January 2009, the Veteran reported experiencing auditory and visual hallucinations on a recurring basis, manifested by conversations with people who weren't there.  He was observed in the presence of treating providers, to have paranoid delusions regarding people attempting to possibly harm him.  These paranoid delusions also resulted in greater social isolation, due to mistrust around other people.  On at least once occasion, he presented to the VAMC alert, but agitated, and not oriented to time or place.  He reported chronic sleep impairment, marked by repeated wakefulness due to nightmares.  He admitted to occasional episodes of increased depression, and crying spells.  He also reported some obsessive behaviors.  He denied suicidal or homicidal ideations, and hallucinations only when compliant with medications.

The Veteran was afforded a VA mental health examination in April 2008.  At the time, the Veteran reported a history of mental health disorders going back to 1993.  He reported a history of hallucinations, which were fairly well controlled on medications.  He also reported experiencing depressive symptoms, despite treatment.  He relayed a history of significant sleep impairment, as well as impairments in mood and concentration as well as memory problems.  He elaborated that the hallucinations, manifested as voices, when he does not take his medication.  He described a preference for social isolation, and a history of failed interpersonal and romantic relationships.  He described few to no leisure activities.

Upon mental status examination, the Veteran's mood was described as constricted, nervous and uneasy, but his attitude was cooperative.  Most notably, he was not oriented to time.  Further, his thought content and processes were noted to be rambling and vague; and, he exhibited persistent paranoid delusions and/or ideations.  He also expressed a history of concomitant anxiety attacks, which are sudden in nature, and are manifested by fear, trembling and numbness.  He conveyed a remote history of brief suicidal ideations, driven by the auditory hallucinations, which were otherwise still well controlled with medication.  Overall, the VA examiner noted that the Veteran's disability was manifested, most significantly, by persistent avoidance behavior, recurrent intrusive recollections of the event, physiological reactions to the trauma, emotional detachment or estrangement from others, difficulty in sleep and concentration, and increased irritability.  Moreover, these symptoms were noted to be chronic.

The Veteran was afforded a subsequent VA mental health examination in May 2015.  At the examination, the Veteran reported that his hallucinations continued to be well controlled with medication.  However, he continued to report an absence of any social interactions, or leisure activities.  He attributed his limited activities to a lack of trust around people and preference for isolation.  He reported feeling hopeless with a noted lack of motivation.  He continued to report chronic sleep impairment marked primarily by recurring nightmares of his reported stressors.  He acknowledged that he gets angry easily, and that continued to experience paranoid delusions.  He believed his depression has worsened since the prior VA examination, which resulted in poorer quality sleep.

Upon mental status examination, the Veteran was alert and oriented.  His mood was described as dysphoric, and his affect constricted.  However, the examination was otherwise unremarkable with respect to the Veteran's speech, thought processes and content.  The examiner noted an absence of any current hallucinations or evidence of psychosis.  The VA examiner ascribed to the Veteran current symptoms, among others, of depression, anxiety, suspiciousness, chronic sleep impairment and disturbances in mood and motivation.

After a review of the evidence of record, the Board determines that a rating of 70 percent is warranted for the entire period on appeal.

TDIU

When a Veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU. See, Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran is service-connected for a psychiatric disability, rated 70 percent disabling.  His total combined rating is 70 percent. 

Accordingly, the Veteran meets the minimum schedular requirements for TDIU. See, 38 C.F.R. §4.16(a).

As noted above, in the previously addressed mental health treatment records, the Veteran testified that he generally mistrusts people, and prefers to socially isolate himself.  He also reported difficulty with on-going paranoid delusions and auditory and visual hallucinations.  His VA examiner at the April 2008 examination confirmed that the Veteran's behavior was considerably influenced by delusions; and, that his psychotic symptoms were only partially controlled, even with medications.  The examiner also documented the Veteran's impairments in motivation and interpersonal relationships which, he opined, would preclude meaningful employment.  He also noted the Veteran was socially isolated and has had a series of failed relationships which were largely due to his psychiatric disability.  He stated these impairments were not expected to improve.

Based on the lay and medical evidence of record, including the Veteran's testimony, and the Veteran's current combined disability rating of 70 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  In addition, the Board has fully considered the other available evidence of record, including VA treatment records, as well as lay statements from the Veteran.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating of 70 percent, but not higher, for PTSD, is granted effective September 26, 2003.

Entitlement to a TDIU is granted, effective September 26, 2003.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


